Citation Nr: 0422851	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  04-00 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right knee 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1973 to August 1975.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Denver Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
residuals of a right knee injury, increased the rating for a 
service-connected left knee disability to 10 percent, and 
denied VA pension benefits.  In his notice of disagreement 
with the May 2002 decision, the veteran limited his appeal to 
the issue of entitlement to service connection for residuals 
of a right knee injury.  Accordingly, this is the only issue 
before the Board.  The Board has characterized the issue of 
entitlement to service connection for residuals of a right 
knee injury to reflect that there was a prior final decision 
on that claim.  In April 2004, the veteran testified at a 
video conference hearing before the undersigned.  

In part the appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.  VA will notify you if 
further action is required on your part.  


FINDINGS OF FACT

1.  A March 1976 rating decision denied service connection 
for residuals of a right knee injury, essentially on the 
basis that such disability was not shown; he did not appeal 
that decision.  

2.  Evidence received since the March 1976 rating decision 
shows the veteran has right knee disability, bears directly 
and substantially on the matter at hand, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  




CONCLUSION OF LAW

Evidence received since the March 1976 rating decision 
denying service connection for residuals of a right knee 
injury is new and material, and the claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA and implementing 
regulations apply in the instant case; well-groundedness is 
not an issue.  In regard to the threshold matter of whether 
new and material evidence has been received to reopen the 
claim, all applicable provisions of the VCAA and implementing 
regulations are satisfied.  In an April 2002 letter, and in a 
November 2003 statement of the case (SOC), the veteran was 
notified of what evidence he needed to submit in order to 
substantiate his claim, and what evidence VA would obtain.  
The letter and SOC cited the changes in the law brought about 
by the VCAA and implementing regulations; they clearly 
explained that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran is not prejudiced by the 
decision being made.  

Background

A March 1976 RO rating decision, in pertinent part, denied 
service connection for residuals of a right knee injury, 
based essentially on a finding that there was no evidence 
that the veteran had a current right knee disorder that could 
be linked to service.  The veteran did not initiate an appeal 
of the decision.  

Evidence of record in March 1976 included service medical 
records which showed that the veteran responded "no" in an 
April 1973 report of medical history on his enlistment, when 
asked if he ever had a "trick" or locked knee, or any bone, 
joint, or other deformity.  The corresponding report of 
medical examination is negative for complaints or diagnosis 
of a knee disorder.  Clinical evaluation of the lower 
extremities and musculoskeletal system was normal.  A clinic 
record dated in December 1973 indicates that the veteran had 
recurrent, intermittent problems with both knees over the 
prior four years.  He complained of a current right knee 
strain that apparently occurred when he pivoted on the knee 
and heard it "pop."  No known physical trauma was noted.  
Examination revealed tenderness over the right patella.  X-
rays of the right knee were normal, and a diagnosis of 
chondromalacia patella is shown.  A clinic report dated 
approximately two weeks later indicates that the veteran 
continued to complain of right knee pain as a result of the 
prior injury.  He reported that he twisted his right knee and 
felt a "locking sensation," accompanied with a popping 
sound.  The veteran reported a "several year history" of 
episodic bilateral knee pain.  Examination revealed findings 
consistent with chondromalacia.  The July 1975 report of 
examination on the veteran's separation from service is 
negative for complaints or diagnosis of a right knee 
disorder; clinical evaluation of the lower extremities and 
musculoskeletal system was normal.  

On VA examination in January 1976, the veteran told the 
examiner that he sustained injuries to both knees in service 
when he stepped from a truck and twisted his legs.  He 
complained of recurring bilateral knee pain since the injury 
in service, more so in the left knee more than the right.  
Examination showed that both knees had full range of motion.  
There was no deformity, tenderness, or relaxation of the 
ligaments.  The left knee showed slight thickening below the 
patella anterior to the tibial shelf.  No right knee 
abnormalities were found.  X-rays of the right knee showed 
osseous structures to be intact and normal appearing.  There 
was no evidence of fracture or dislocation.  Joint spaces 
were intact without significant arthritic involvement, and 
there were no soft tissue abnormalities.  The diagnosis, in 
pertinent part, was traumatic arthritis of the right knee, by 
history only; and traumatic arthritis of the left knee with 
degenerative changes.  

Evidence received subsequent to the March 1976 decision is as 
follows:

?	VA outpatient records dated from April 2000 to March 
2002, showing treatment the veteran received due to 
complaints of bilateral knee pain.  An April 2000 
outpatient report indicates that the veteran reported a 
"grinding sensation" in the knees, but denied 
instability or locking of either knee.  He experienced 
bilateral knee pain even at rest, and the pain increased 
in severity on walking, and on climbing and descending 
stairways.  The examiner noted that the bilateral knee 
pain had been "progressive over years, since injury in 
1975."  Outpatient reports dated in May and June 2000 
show complaints of severe bilateral knee pain that 
increased over many years.  Clinical evaluation was 
positive for crepitus, osteophytes, and hesitance.  
There was no deformity or effusion.  There was laxity of 
the medial collateral ligament, bilaterally.  The 
diagnosis was end stage degenerative joint disease of 
both knees.  Other diagnoses shown in the outpatient 
records include moderately severe degenerative changes 
in both knees, and severe patellofemoral degenerative 
joint disease.  

?	An April 2002 report of VA examination, wherein the 
examiner expressly noted that the veteran's medical 
records were available, but were "not reviewed at the 
time of this evaluation."  The veteran reported that he 
had no preservice history of problems with his right 
knee, and he first injured his right knee in service 
when he strained it in December 1973.  The examiner 
summarized the in-service clinical findings related to 
the right knee (although it is not clear on what he 
based the findings given that he stated that available 
medical records were not reviewed).  X-rays of the right 
knee showed marked tricompartmental joint space 
narrowing with marginal and central osteophytes, 
demineralization, and genu varus; the impression was 
severe osteoarthritis.  Examination resulted in 
diagnosis of severe degenerative arthritis of the left 
knee, and right knee degenerative arthritis with 
pseudogout, and with limitations of range of motion.  
The examination report reflects that flexion was the 
sole range of motion measured by the examiner.  The 
examiner opined:

[T]he [veteran's] current right knee 
complaints are unrelated to the knee 
strains reflected in the military records 
. . . .  There is evidence of pre-
military knee injuries, without evidence 
of more than transient worsening of the 
right knee due to in-service injuries.  
[The veteran's] current right knee 
findings on x-ray are compatible with 
underlying pseudogout, a genetic medical 
condition, rather than aggravation by the 
veteran's [service-connected] left knee 
condition.  

?	The transcript of the April 2004 videoconference 
hearing, where the veteran testified that his duties in 
service included driving a fuel truck and refueling 
aircraft.  He reiterated that he first injured his right 
knee in service, when he was refueling a truck and one 
of his boots became caught in a ladder on the truck, 
twisting his right leg and injuring his knee.  The 
veteran testified that he was presenting for treatment 
of his knee disorders at a VA medical facility 
approximately once or twice a month.  He described his 
right knee pain as an "8" on a scale of 1 to 10, and 
stated that residuals of the right knee injury have a 
significant impact on his activities of daily living.  

Legal Criteria and Analysis

The veteran's claim of service connection for residuals of a 
right knee injury was denied in March 1976.  He was properly 
notified of the decision and of his appellate rights, and did 
not appeal it.  Accordingly, it is final.  38 U.S.C.A. 
§ 7105.  Generally, when a claim is disallowed, it may not be 
reopened and allowed, and a claim based on the same factual 
basis may not be considered.  Id.

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).  [An amended version of 38 C.F.R. § 3.156(a) is 
effective only for claims filed on or after August 29, 2001.  
Here, the petition to reopen was filed before that date.  
Hence, the new 38 C.F.R. § 3.156(a) does not apply.]  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

As shown above, service connection may be granted for 
disability due to disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 1153; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  For an award of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson, supra.  

Evidence received since the March 1976 RO decision was not 
previously of record, is relevant, and is so significant that 
it must be considered to decide fairly the merits of the 
claim of service connection for residuals of a right knee 
injury.  The claim was denied previously based on a finding 
that the evidence did not show that the veteran had a current 
right knee disorder that was related to service.  Now the 
medical evidence clearly shows diagnoses of right knee 
conditions not shown prior to March 1976; diagnoses of severe 
degenerative disease/arthritis of the right knee.  There is 
additional competent (medical) evidence (most notably VA 
outpatient records reflecting treatment for bilateral knee 
disorders) suggesting that the veteran's current right knee 
disorder may be related to service.  While the April 2002 VA 
examiner opined that there was no relation between the 
veteran's current right knee condition and service, an April 
2000 VA outpatient record indicates that the veteran's right 
knee pain was "progressive over years, since injury in 
1975."  In any event, the evidence is sufficient to reopen 
the claim of service connection for residuals of a right knee 
injury, as it contributes to a more complete picture of the 
circumstances surrounding the origin, nature, and extent of 
that disability.  See Hodge, 155 F.3d at 1363.  This evidence 
bears directly on the matter at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
Thus it is new and material, and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for 
residuals of a right knee injury is granted.  


REMAND

Since the claim of service connection for residuals of a 
right knee injury is now reopened, VA has a further duty to 
assist the veteran is development of his claim.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
medical evidence of record includes reports of VA 
examinations in January 1976 and April 2002, and VA 
outpatient reports dated through March 2002.  The Board is 
aware that the outpatient records are generally negative for 
an opinion as to the etiology of the veteran's right knee 
disorder (other than the April 2000 outpatient record noted 
above), and that the April 2002 VA examiner opined that the 
veteran's current right knee disorder is unrelated to the 
findings of right knee strain shown in service.  However, 
this opinion is of questionable value given that the examiner 
also expressed that although the veteran's medical records 
were available for review, they had not been reviewed in 
conjunction with the examination.  Furthermore, the April 
2002 examiner also expressed that there was evidence of pre-
service right knee injuries, even though the veteran has 
denied the same, and the remainder of the evidence of record 
is not entirely clear as to that fact.  The veteran is 
entitled to a presumption of soundness on service entry.  To 
assure a full and fair adjudication of the veteran's claim, 
further development of medical evidence is needed.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

The nature of the veteran's right knee condition is such as 
to suggest ongoing treatment.  Any outstanding reports of 
treatment for a right knee disorder may contain information 
pertinent to the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
right knee disorder from March 2002 to 
the present, then obtain records of such 
treatment from all sources identified.  
Whether or not he responds, the RO should 
obtain records of any VA treatment for a 
right knee disorder which are not already 
associated with the claims file.  

2.  The RO should then arrange for the 
veteran to undergo another VA orthopedic 
examination to determine whether or not 
his right knee disability is, as likely 
as not, related to service.  The claims 
file must be made available to the 
examiner for review in conjunction with 
the examination.  Based on review of the 
record, including service medical 
records, and examination of the veteran, 
the examiner should provide a diagnosis 
for the veteran's current right knee 
disability and opine whether it is at 
least as likely as not that such 
disability was incurred in or aggravated 
during service.  The examiner should note 
that under the law the veteran is 
presumed free of right knee disability on 
service entrance.  The examiner must 
explain the rationale for any opinion 
given.  

3.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate 
supplemental SOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



